DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  paragraph [0056] at line 2 "can a" should be "can be a".  
Appropriate correction is required.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 10-15 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claims 1-9 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation as follows.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"a receiver engine to" in claim 1;  and
"a generator engine to" in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed mixed reality is interpreted in light of Applicant’s specification at paragraph [0006] to cover realities from virtual reality to augmented reality.
The claim building automation system of a building is interpreted in light of Applicant’s specification at paragraph [0013] “As used herein, the term "building automation system" refers to a system that can monitor and/or control a building and/or components of the building.” and “Examples of a building automation system can include a building security system, a smart home system including interconnected smart devices (e.g., Amazon Alexa, Google Home, etc.), Internet of Things enabled devices, etc. In other words, MR device 102 can interface with the building automation system and/or devices associated with the building automation system in order to receive inputs from building sensors 104 and/or devices associated with the building automation system in order to generate alerts.”.
Claims 4, 5, and 12 each claim a “at least one of” claim limitation which as currently claimed is considered to be a conjunctive list.
Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 69 USPQ2d 1865, 1878 (Fed. Cir. 2004). 
Page 1878 states:
We agree with DirecTV. The phrase “at least one of” precedes a series of categories of criteria, and the patentee used the term “and” to separate the categories of criteria, which connotes a conjunctive list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” Willaim Strunk, Jr. & E. B. White, The Elements of Style 27 (4th ed. 2000). Thus, “[i]n spring, summer, or winter” means “in spring, in summer, or in winter.” Id. Applying this grammatical principle here, the phrase “at least one of” modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category; that is, at least one of a desired program start time, a desired program end time, a desired program service, and a desired program type.


IPXL Holdings LLC v. Amazon.com Inc., 72 USPQ2d 1469 (DC EVa 2004) makes a decision similar to SuperGuide.  Page 1480 states:
The parties dispute whether “user defined transaction information” requires both a “user defined transaction” and a “user defined transaction parameter” as Amazon contends, or only one of either a “user defined transaction” or a “user defined transaction parameter,” as IPXL contends. For the reasons set forth below, the Court finds that IPXL misreads both the plain words used in the claim as well as Federal Circuit precedent in arguing for its interpretation. In construing the very same language, the Federal Circuit construed “at least one of” to mean what Amazon has argued. 
The phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
” precedes a series of categories of criteria, and the patentee used the term “and”to separate the categories of criteria, which connotes a 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
conjunctive
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 list. A common treatise on grammar teaches that “an article of a preposition applying to all the members of the series must either be used only before the first term or else be repeated before each term.” William Strunk, Jr. & E.B. White, The Elements of Style 27 (4th ed. 2000)... . Applying this grammatical principle here, the phrase “
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
at least one of
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
”modifies each member of the list, i.e., each category in the list. Therefore, the district court correctly interpreted this phrase as requiring that the user select at least one value for each category... .SuperGuide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 886 [69 USPQ2d 1865] (Fed. Cir. 2004).


CAFC decision Brown v. 3M, 265 F.3d 1349, 60 USPQ2d 1375 (Fed. Cir. 2001) 
This decision found that the term “or” in claim 16 in the at least one of two-digit, three-digit, or four-digit year-date representations phrase is to be read in the alternative when read in light of the specification.   Page 1378 states:


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohart, US Patent Application Publication No. 2017/0322715.  A detailed analysis of the claims follows.
Claim 1:
1. A system (Cohart:  FIGs. 1A, 1B, and 10-14, paragraphs [0024]-[0044 and [0055]-[0076].), comprising: 
a receiver engine to receive an input from a building sensor in response to the building sensor detecting an event (Cohart:  FIG. 1A, 100, 110, 120, and 130, and 
a generator engine to cause a mixed reality (MR) device to generate an alert in response to the input from the building sensor (Cohart:  FIG. 1A, 100, and paragraphs [0024], [0026], and [0027];  FIG. 1B, 100,160, and alert module 162, and paragraphs [0028], [0029], [0030], [0042]-[0044];  FIG. 12, alert object 1200, alert graphic 1240, and paragraph [0059];  and FIG. 13, component border 1352 based on alert of the component, and paragraph [0061].).  
Claim 2:
	2. The system of claim 1, wherein the building sensor is included in a building automation system (Cohart:  paragraph [0072].).  
Claim 3:
3. The system of claim 1, wherein the input includes detection of the event as a result of the building sensor detecting motion of an object (Cohart:  movement detection, paragraphs [0031], [0034], and [0037].).  
Claim 4:
This claim’s “at least one of” claim limitation is considered to be a conjunctive list.
4. The system of claim 1, wherein the building sensor includes at least one of: 
a light sensor (Cohart:  one of the plurality of cameras 122.); 
a motion sensor (Cohart:  movement detection, paragraphs [0031], [0034], and [0037].); 
an audio sensor (Cohart:  glass break sensors covers audio sensor, paragraph [0055].); 

an ingress sensor (Cohart:  intrusion detection covers ingress sensor, paragraph [0072].); and 
a safety sensor (Cohart:  emergency button, paragraph [0055].).  
Claim 6:
6. The system of claim 1, wherein the detected event is located in an environment in which the MR device is located (Cohart:  inside building environment, FIGs. 10-12.).  
Claim 7:
7. The system of claim 1, wherein the detected event is located outside of an environment in which the MR device is located (Cohart:  outside building environment, FIGs. 13-14.).  
Claim 8:
8. The system of claim 1, wherein the building sensor is located in an environment in which the MR device is located (Cohart:  inside building environment, FIGs. 10-12.).  
Claim 9:
9. The system of claim 1, wherein the building sensor is located outside of an environment in which the MR device is located (Cohart:  outside building environment, FIGs. 13-14.).
Claim 10:
Claim 10 is a non-transitory machine-readable storage medium claim version of 
10. A non-transitory machine-readable storage medium having stored thereon machine-readable instructions to cause a processing resource to (Cohart:  machine-readable media, paragraph [0078].): 
receive an input from a building sensor included in a building automation system of a building in response to the building sensor detecting an event (Cohart:  FIG. 1A, 100, 110, 120, and 130, and paragraphs [0024]-[0027];  FIG. 1B, 100, 140, 142, and 150, and paragraphs [0028]-[0030];  and various sensors described in paragraph [0055] detecting events.); and 
cause a mixed reality (MR) device located in the building to generate an alert in response to the input from the building sensor (Cohart:  FIG. 1A, 100, and paragraphs [0024], [0026], and [0027];  FIG. 1B, 100,160, and alert module 162, and paragraphs [0028], [0029], [0030], [0042]-[0044];  FIG. 12, alert object 1200, alert graphic 1240, and paragraph [0059];  and FIG. 13, component border 1352 based on alert of the component, and paragraph [0061].).  
Claim 11:
11. The medium of claim 10, wherein: 
the alert is a visual alert (Cohart:  FIGs. 10-12;  FIG. 12, paragraph [0059], alert object 1200 and alert graphic 1240 are visual alerts; and FIG. 13, paragraph [0061], component border 1352 based on an alert of the component.); and 
further comprising instructions to cause the processing resource to display the visual alert on a display of the MR device (Cohart:  machine-readable media comprises instructions to cause the processing resource to display alert object 1200 and alert 
wherein the displayed alert includes a direction of the building sensor that detected the event from the MR device relative to an orientation of the MR device (Cohart:  FIG. 12, paragraph [0059], alert object 1200, alert graphic 1240 is a directional graphic pointing to lab door sensor and has perspective with regard to augmented user interface 160.).  
Claim 12:
This claim’s “at least one of” claim limitation is considered to be a conjunctive list.
12. The medium of claim 10, wherein: 
the alert is a visual alert (Cohart: (Cohart:  FIGs. 10-12;  FIG. 12, paragraph [0059], alert object 1200 and alert graphic 1240 are visual alerts; and FIG. 13, paragraph [0061], component border 1352 based on an alert of the component.); and 
further comprising instructions to cause the processing resource to display the visual alert on a display of the MR device (Cohart:  Cohart:  machine-readable media comprises instructions to cause the processing resource to display alert object 1200 and alert graphic 1240;  and machine-readable media comprises instructions to cause the processing resource to display alert component border 1352.), 
wherein the displayed alert includes at least one of: 
a type of building sensor that detected the event (Cohart:  FIGs. 10-12, lab entrance door description 1030 and associated door status indicator 1040 and associated alert monitoring text box 1210, lab entrance door has a sensor that provides door information for door status indicator 1040, and cumulatively 1030, 1040, and 1210 
a location of the building sensor that detected the event (Cohart:  FIGs. 10-12, lab entrance door description 1030 and associated door status indicator 1040 and associated alert monitoring text box 1210 are visually display near lab door having sensor and cumulatively 1030, 1040, and 1210 provides information expressing location of building sensor and detected event, paragraphs [0056] and [0059], noting paragraph [0056] describes “Description 1030 may be a description of door 1000 and include relevant information such as relative or exact location.”.).  
Claim 13:
Claim 13 is a method claim version of system claim 1 having additional limitations and is rejected for similar rationale plus additional rationale.
13. A method, comprising: 
receiving, by a controller of a mixed reality (MR) device, an input from a building sensor included in a building automation system of a building in response to the building sensor detecting an event (Cohart:  FIG. 1A, 100, 110, 120, and 130, and paragraphs [0024]-[0027];  FIG. 1B, 100, 140, 142, and 150, and paragraphs [0028]-[0030];  and various sensors described in paragraph [0055] detecting events.); 
determining, by the controller, alert details based on the input from the building sensor, wherein the alert details include (Cohart:  FIG. 12, lab entrance door having sensor, paragraph [0059].): 

a location of the building sensor that detected the event (Cohart:  FIGs. 10-12, lab entrance door description 1030 and associated door status indicator 1040 and associated alert monitoring text box 1210 are visually display near lab door having sensor and cumulatively 1030, 1040, and 1210 provides information expressing location of building sensor and detected event, paragraphs [0056] and [0059], noting paragraph [0056] describes “Description 1030 may be a description of door 1000 and include relevant information such as relative or exact location.”.); 
generating, by the controller, an alert in response to the input from the building sensor (Cohart:  FIG. 1A, 100, and paragraphs [0024], [0026], and [0027];  FIG. 1B, 100,160, and alert module 162, and paragraphs [0028], [0029], [0030], [0042]-[0044];  FIG. 12, alert object 1200, alert graphic 1240, and paragraph [0059];  and FIG. 13, component border 1352 based on alert of the component, and paragraph [0061].); and 
visually displaying, via a display of the MR device, the alert including the determined alert details (Cohart:  FIG. 12 illustrates visually displaying alert object 1200 and alert graphic 1240, refer to paragraph [0059];  and FIG. 13 illustrates visually .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 5, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cohart, US Patent Application Publication No. 2017/0322715, in view of Kaino et al., US Patent Application Publication No. 2013/0293586, hereinafter Kaino.
A detailed analysis of the claims follows.
Claim 5:
This claim’s “at least one of” claim limitation is considered to be a conjunctive list.
5. The system of claim 1, wherein the alert includes at least one of: 
a visual alert (Cohart:  FIG. 12, alert object 1200, alert graphic 1240, and paragraph [0059];  and FIG. 13, component border 1352 based on alert of the component, and paragraph [0061].); 
an audio alert (Cohart:  silent as to this claim limitation.  Kaino:  claim 6 “6 . The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or a visual alarm.” and paragraphs [0055], [0056], [0126], and [0136] describe voice output unit 116.); and 
a haptic feedback alert (Cohart:  silent as to this claim limitation.  Kaino:  claim 6 “6 . The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or 
Cohart is silent regarding the claimed an audio alert and a haptic feedback alert.
Kaino describes in claim 6 “6 . The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or a visual alarm.”., paragraphs [0055] and [0056] describe voice output unit 116, and paragraphs [0057] and [0058] describe vibration unit 118.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Kaino to modify Cohart to have an alert including audio and haptic alerts along with the visual alert.  Motivation for this modification is found in Kaino in paragraph [0126] “Alternatively, or additionally, an alarm by the alarm unit 180 may be made by a means other than the control of the display of the AR application. For example, the alarm unit 180 may alarm a user to the presence of a danger by outputting a warning sound or warning message from the voice output unit 116. Further, the alarm unit 180 may alarm a user to the presence of a danger by vibrating the vibration unit 118.”, in paragraph [0136] “Further, the alarm unit 180 vibrates the vibration unit 118 and outputs a warming message from the voice output unit 116. In this manner, by making an alarm through the auditory sense or the tactile sense, not only a visual alarm, it is possible to alert the user more strongly.”, and in claim 6 “6. The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or a visual alarm.”.


Method claim 14 corresponds to a portion of system claim 5 regarding audio alert.  The discussion given above regarding audio alert applies to this claim.
14. The method of claim 13, wherein the method further includes generating, by the MR device, 
an audio alert via an audio output device of the MR device (Cohart:  silent as to this claim limitation.  Kaino:  claim 6 “6 . The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or a visual alarm.” and paragraphs [0055], [0056], [0126], and [0136] describe voice output unit 116 and paragraph [0056] describes “The voice output unit 116 may typically be a speaker that outputs a sound or voice to a user.”.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to in view of Kaino to modify Cohart to generate, by the MR device, an alert including audio alerts along with the visual alert.  Motivation for this modification is found in Kaino in paragraph [0126] “Alternatively, or additionally, an alarm by the alarm unit 180 may be made by a means other than the control of the display of the AR application. For example, the alarm unit 180 may alarm a user to the presence of a danger by outputting a warning sound or warning message from the voice output unit 116. Further, the alarm unit 180 may alarm a user to the presence of a danger by vibrating the vibration unit 118.”, in paragraph [0136] “Further, the alarm unit 180 vibrates the vibration unit 118 and outputs a warming message from the voice output unit 116. In this manner, by making an alarm through the auditory sense or the 
Claim 15:
Method claim 15 corresponds to a portion of system claim 5 regarding haptic feedback alert.  The discussion given above regarding haptic feedback alert applies to this claim.
15. The method of claim 13, wherein the method further includes generating, by the MR device, 
a haptic feedback alert via vibrating pads of the MR device (Cohart:  silent as to this claim limitation.  Kaino:  claim 6 “6 . The apparatus of claim 1, wherein sending signals to notify the user further comprises sending signals to generate at least one of an audio alarm, a tactile alarm, or a visual alarm.” and paragraphs [0057], [0058], [0126], and [0136] describe vibration unit 118, and paragraph [0058] describes “The vibration unit 118 may be a vibrator such as an electrically driven eccentric motor.” which covers the BRI of the claimed “vibrating pads of the MR device”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of Kaino to modify Cohart to generate, by the MR device, an alert including haptic alerts via vibrating pads of the MR device along with the visual alert.  Motivation for this modification is found in Kaino in paragraph [0126] “Alternatively, or additionally, an alarm by the alarm unit 180 may be made by a means other than the control of the display of the AR application. For example, the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613